Case Case
     2:20-mj-00817-BNW
          2:20-mj-00817-BNW
                        *SEALED*
                             Document
                                 Document
                                      2 Filed
                                           1 01/27/21
                                              Filed 01/26/21
                                                        Page Page
                                                             1 of 31 of 3




                    SEALED




                                       Office of the United States Attorney
                                       District of Nevada
                                       501 Las Vegas Boulevard South,
                                       Suite 1100
                                       Las Vegas, Nevada 89101
                                       (702) 388-6336
        Case Case
             2:20-mj-00817-BNW
                  2:20-mj-00817-BNW
                                *SEALED*
                                     Document
                                         Document
                                              2 Filed
                                                   1 01/27/21
                                                      Filed 01/26/21
                                                                Page Page
                                                                     2 of 32 of 3




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    ALLISON REESE
     Assistant United States Attorney
4    Nevada Bar Number 13977
     501 Las Vegas Boulevard South, Suite 1100
5    Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-5087
6    Allison.Reese@usdoj.gov
     Representing the United States of America
7
                                 UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA

9    IN THE MATTER OF THE APPLICATION
     OF THE UNITED STATES OF AMERICA                          Case No. 2:20-mj-817-BNW
10   FOR A WARRANT AUTHORIZING THE
     INSTALLATION AND MONITORING OF                           GOVERNMENT’S MOTION TO
11   A TRACKING DEVICE IN OR ON A                             UNSEAL CASE
     GRAY DODGE TRUCK, BEARING
12   NEVADA LICENSE PLATE LOAN 32425.

13         The United States of America, by and through its attorneys, NICHOLAS A. TRUTANICH,

14   United States Attorney, and Allison Reese, Assistant United States Attorney, and respectlly moves

15   this Court for an Order to UNSEAL the instant case.

16   DATED this 25th day of January, 2021.

17                                            Respectfully,

18                                            NICHOLAS A. TRUTANICH
                                              United States Attorney
19
                                              / s / Allison Reese
20                                            ______________________________
                                              ALLISON REESE
21                                            Assistant United States Attorney
                                              Attorneys for Plaintiff
22
                                              UNITED STATES OF AMERICA
23

24
        Case Case
             2:20-mj-00817-BNW
                  2:20-mj-00817-BNW
                                *SEALED*
                                     Document
                                         Document
                                              2 Filed
                                                   1 01/27/21
                                                      Filed 01/26/21
                                                                Page Page
                                                                     3 of 33 of 3




1                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
2

3    IN THE MATTER OF THE APPLICATION
     OF THE UNITED STATES OF AMERICA                   Case No. 2:20-mj-817-BNW
4    FOR A WARRANT AUTHORIZING THE
     INSTALLATION AND MONITORING OF                    ORDER TO UNSEAL CASE
5    A TRACKING DEVICE IN OR ON A
     GRAY DODGE TRUCK, BEARING
6    NEVADA LICENSE PLATE LOAN 32425.

7

8          Based on the Motion of the Government, and good cause appearing therefore,

9    IT IS HEREBY ORDERED that the instant case shall be unsealed.

10         DATED this ____
                      27th day of January, 2021.

11

12                                                 _______________________________________
                                                   Hon. Brenda Weksler
13                                                 United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24
                                              2
